

	

		II

		109th CONGRESS

		1st Session

		S. 1027

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Bunning introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To exempt the natural aging process in the

		  determination of the production period for distilled spirits under section 263A

		  of the Internal Revenue Code of 1986.

	

	

		1.Exemption of natural aging

			 process in determination of production period for distilled spirits under

			 Section 263A

			(a)In

			 generalSection 263A(f) of

			 the Internal Revenue Code of 1986 (relating to general exceptions) is amended

			 by adding at the end the following new paragraph:

				

					(5)Exemption of

				natural aging process in determination of production period for distilled

				spiritsFor purposes of this

				subsection, the production period for distilled spirits shall be determined

				without regard to any period allocated to the natural aging

				process.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to production periods beginning after the date of the

			 enactment of this Act.

			

